DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-28 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:  
Claim(s) 1 recite(s) a method for modulating healthcare delivery, which is a statutory category (i.e. process). Claim 9 recites a healthcare delivery system, which is a statutory category (i.e. machine). Claim 17 recites a patient controller device, which is a statutory category (i.e. machine). Claim 23 recites a clinician programmer device, which is a statutory category (i.e. machine).  Accordingly, claims 1, 9, 17 and 23 are all within at least one of the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 
The limitation of Independent claims 1, 9, 17 and 23 recites at least one abstract idea. Specifically, Claim 1 recites the steps of 
A method of modulating healthcare delivery to a patient having an implantable medical device (IMD), the method comprising:
establishing a remote care session between a controller device associated with the patient and a programmer device associated with a clinician, wherein the clinician and the patient are remotely located with respect to each other and the remote care session includes an audiovisual (AV) communication session controlled by one or more audio controls and one or more video controls provided at the patient controller device and by one or more audio controls and one or more video controls provided at the clinician programmer device;
responsive to determining that the patient requires remote therapy, providing one or more programming instructions to the patient's IMD via a remote therapy session of the remote care session with the patient controller device;
responsive to detecting a first triggering event, pausing the remote therapy session wherein one or more remote care therapy setting controls provided at the 
responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled.

The limitations “establishing a remote care session between a controller device associated with the patient and a programmer device associated with a clinician” constitutes (b) certain methods of organizing human activity” (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because these limitations could be performed by the user, researcher to observe, analyze and establish the remote care session between the patient and healthcare provider. Accordingly, the claim is directed toward at least one abstract idea. 
Further the limitations “responsive to determining that the patient requires remote therapy, providing one or more programming instructions, responsive to detecting a first triggering event, pausing the remote therapy session, responsive to detecting a second triggering event, resuming the remote therapy session with the patient ” constitutes (b) certain methods of organizing human activity” (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal 
Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 9  because the only difference between claim 1 and claim 9, claim 17 and 23 is that claim 1 recites a method, whereas claim 9 recites a system., claim 17 recites a patient controller device, claim 23 recites  a clinician programmer device. 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract
Dependent claims 2, 11-12, 18 and 24 recite at least one of the first triggering event and the second triggering event is caused by activating one or more remote therapy session controls provided at the patient controller device, the one or more remote therapy session controls comprising at least a "pause" control and a "resume" control and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. .
Dependent claims 4, 13, 19, 25 recite the first triggering event is programmatically caused in response to at least one of a low battery condition at the clinician programmer device, a low battery condition at the patient controller device, a low battery condition of the IMD, etc…and thus merely defines steps that were indicated 
Dependent claims 5, -8, 15, 20-21, 26 recite remote care therapy setting controls provided at the clinician programmer device and thus merely defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity. 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): (See example 16787223)
A method of modulating healthcare delivery to a patient having an implantable medical device (IMD), the method comprising:
establishing a remote care session between a controller device associated with the patient and a programmer device associated with a clinician, wherein the clinician and the patient are remotely located with respect to each other and the remote care session includes an audiovisual (AV) communication session controlled by one or more audio controls and one or more video controls provided at the patient controller device and by one or more audio controls and one or more video controls provided at the clinician programmer device (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);, 
responsive to determining that the patient requires remote therapy, providing one or more programming instructions to the patient's IMD via a remote therapy session of the remote care session with the patient controller device (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);, 
responsive to detecting a first triggering event, pausing the remote therapy session wherein one or more remote care therapy setting controls provided at the clinician programmer device to facilitate one or more adjustments with respect to the patient's IMD are disabled enabled (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec; and 
responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec).   



Regarding the additional limitation of establishing a remote care session between a controller device associated with the patient and a programmer device associated with a clinician, the examiner submits that this additional limitation merely adds insignificant extra-solution activity of establishing remote data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract. The at least one abstract idea of a mental process ((see MPEP § 2106.05(g)). 
Regarding the additional limitations of responsive to determining that the patient requires remote therapy, providing one or more programming instructions, responsive to detecting a first triggering event, pausing the remote therapy session, the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). 
Regarding the additional limitations of and responsive to detecting a second triggering event, resuming the remote therapy session with the patient, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g))


Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).  
For these reasons, representative independent claim 1 and analogous independent claims 9, 17, 23 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes that the specification merely recites the generic components of IMD device for collecting patient data, the external devices associated with the patient and programmer clinician and  AV and video communication)
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1, 6, 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 9, 17, 23 and dependent claims 5-8, 10-21, 23-28 limit the use of a method and system and the IMD, AV and video components. The specification merely describes the use of these devices. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity  (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al. (US20150321003A1hereinafter Pless) in view of Skelton et al. (US. 20100010572A1) and further in view of Haller et al. (US 20020082665A1)  .  

With respect to claim 1, Pless teaches a method of modulating healthcare delivery to a patient having an implantable medical device (IMD), the method comprising:
establishing a remote care session between a controller device associated with the patient and a programmer device associated with a clinician wherein the clinician and the patient are remotely located with respect to each other (‘003; Para 0023: the operations of the multiple devices are coordinated by a “master device” which communicates with, and modifies the operation of the other devices. The master device can be a patient controller, located external to the patient; Para 0071: the implantable neurostimulator 110 is also adapted to receive communications from an initiating device 324, typically controlled by the patient or a caregiver. Accordingly, patient input 326 from the initiating device 324 is transmitted over a wireless link to the implantable neurostimulator 110; such patient input 326 may be used to cause the implantable neurostimulator 110 to switch modes (on to off and vice versa, for example) or perform an action (e.g., store a record of signal waveform data along with a timestamp and comment from the user). Preferably, the initiating device 324 is able to communicate with the implantable neurostimulator 110 through a communication subsystem 430 (FIG. 4), and possibly via the same kind of link as the programmer 312.), and the remote care session includes an audiovisual (AV) communication session controlled by one or more audio controls and one or more video controls provided at the patient controller device and by one or more audio controls and one or more video controls provided at the clinician programmer device (‘003;  Para 0085:Remote therapy provides audio, visual or tactile signals to patients;); 
responsive to determining that the patient requires remote therapy, providing one or more programming instructions to the patient's IMD via a remote therapy session of the remote care session with the patient controller device (‘003; Para 0120: The remote therapy module 710 is configured to receive commands from a master device such as the device 110 (FIG. 4). Accordingly, it has no sensing and detection capabilities of its own; rather, it is driven by commands and scheduling information received from the master device via the communication subsystem 728);

Pless does not, but Skelton teaches 
572; Para 0240: patient 12 may view button 56 as a “pause” button for the stimulation aspect it is configured to suspend; Para 0252: the detection of abnormal activity by IMD 14 may have triggered the suspension of the therapy initially)
responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled (‘572; Para 0005: electrical stimulation therapy or other therapies, such as therapeutic agent delivery therapy. User interaction with the medical device may be accomplished via an external device, such as a patient programmer or clinician programmer; Para 0023: the disclosure relates to a method comprising receiving an indication from an external device to resume delivery of therapy to a patient that was previously turned off, wherein the therapy that was previously turned off comprises therapy delivered to the patient according to a detected posture state of the patient; obtaining therapy information defining the therapy; and resuming the delivery of therapy to the patient in response to the receipt of the indication, wherein the delivery of therapy is resumed according to the obtained therapy information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify Adjustment of posture-responsive therapy  of Skelton into the Implantable system enabling responsive therapy of Pless and communicating between an implantable medical devices in order to provide  the delivery of therapy according to a detected posture state of a patient. .

and one or more video controls provided at the patient controller device and by one or more audio controls and one or more video controls provided at the clinician programmer device (‘665; Para 0172: delivering a therapy to the patient (e.g., a pacing, cardioverting or defibrillating therapy, or administration of a drug or other beneficial agent to patient 5), or instructing patient 5 by audio, visual or other means such as video as illustrated in Para 0223). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine the Implantable system enabling responsive therapy of Pless/Skelton and communicating between an implantable medical devices and a remote computer system of healthcare provider of Haller in order to provide audiovisual and video features on the external devices. 
Claims 9, 17 and 23 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the method as recited in claim 1, Skelton discloses wherein at least one of the first triggering event and the second triggering event is caused by activating one or more remote therapy session controls provided at the patient controller device, the one or more remote therapy session controls comprising at least a "pause" control and a "resume" control (‘572; Para 0261: pause and resume buttons in stimulation therapy). 
Claims 11-12, 18 and 24 are rejected as the same reason with claim 2.

With respect to claim 3, the combined art teaches the method as recited in claim 1, Skelton discloses wherein at least one of the first triggering event and the second triggering event is caused by activating one or more remote therapy session controls provided at the clinician programmer device, the one or more remote therapy session controls  comprising at least a "pause" control and a "resume" control (‘572; Para 0252: the detection of abnormal activity by IMD 14 may have triggered the suspension of the therapy initially; Para 0262). 

With respect to claim 4 , the combined art teaches the method as recited in claim 1, Skelton discloses wherein the first triggering event is programmatically caused in response to at least one of a low battery condition at the clinician programmer device, a low battery condition at the patient controller device, a low battery condition of the IMD, an indication that a quality of service (QoS) parameter associated with a network connection effectuating the remote care session is below a threshold, an indication that the patient is out of range of AV equipment associated with the patient controller device for a first select period of time, and an indication that the clinician is out of range of AV equipment associated with the clinician programmer device for a second select period of time (‘572; Para 0097). 

Claims 13, 19 and 25 are rejected as the same reason with claim 4.

With respect to claim 5, the combined art teaches the method as recited in claim 1, Skelton discloses wherein the one or more remote care therapy setting controls provided at the clinician programmer device comprise one or more of a pulse amplitude setting control, a pulse width setting control, a pulse frequency setting control, a firing 572; Para 0059; Para 0065; Para 0067). 
Claim 14 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the method as recited in claim 1, Skelton discloses wherein the one or more programming instructions are provided to the IMD to effectuate a remote care therapy application comprising at least one of a spinal cord stimulation (SCS) therapy, a neuromuscular stimulation therapy, a dorsal root ganglion (DRG) stimulation therapy, a deep brain stimulation (DBS) therapy, a cochlear stimulation therapy, a drug delivery therapy, a cardiac pacemaker therapy, a cardioverter-defibrillator therapy, a cardiac rhythm management (CRM) therapy, an electrophysiology (EP) mapping and radio frequency (RF) ablation therapy, an electroconvulsive therapy (ECT), a repetitive transcranial magnetic stimulation (rTMS) therapy, a vagal nerve stimulation (VNS) therapy, and one or more physiological condition monitoring applications (‘572; Para 0065). 
Claim 15 is rejected as the same reason with claim 4

With respect to claim 7, the combined art teaches the method as recited in claim 1, Skelton discloses further comprising pausing the AV communication session while the remote therapy session is paused and resuming the AV communication session when the remote therapy session is resumed (‘572; Paras 0102, 0151) . 
Claims 20, 26 are rejected as the same reason with claim 7. 


With respect to claim 8, the combined art teaches the method as recited in claim 1, further comprising: pausing the AV communication session and the remote therapy session independently from each other; and resuming the AV communication session and the remote therapy session independently from each other (‘572; Para 0023). 
Claim 21 is rejected as the same reason with claim 8. 

With respect to claim 10, the combined art teaches the healthcare delivery system as recited in claim 9, Skelton discloses wherein the one or more remote care therapy setting controls of the clinician programmer device are configured to be enabled when the remote therapy session is resumed responsive to a second triggering event (‘572; Para 0023). 


With respect to claim 16, the combined art teaches the healthcare delivery system as recited in claim 10, Skelton discloses further comprising a remote care session manager configured to maintain a first trusted association between the IMD and the clinician programmer device when the clinician programmer device and the patient are in close proximity of each other, and a second trusted association between the patient controller device and the IMD when the patient controller device and the patient are in close proximity of each other (‘572; Para 0145). 


With respect to claim 22, the combined art teaches the patient controller device as recited in claim 17, Skelton discloses wherein the program instructions further comprise instructions configured for effectuating a trusted association between the 572; Para 0145). 


With respect to claim 27, the combined art teaches the clinician programmer device as recited in claim 23, Skelton discloses wherein the program instructions further comprise instructions configured for independently pausing the AV communication session and the remote therapy session and instructions configured for independently resuming the AV communication session and remote therapy session (‘572; Paras 0240, 0250). 

With respect to claim 28. The clinician programmer device as recited in claim 23, Skelton discloses wherein the program instructions further comprise instructions configured for effectuating a trusted association between the clinician programmer device and the IMD at a remote session manager when the clinician programmer device and the patient are in close proximity of each other (‘572; Para 0145).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686